COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Darrius Banks v. Ramin Equities, LLC

Appellate case number:     01-18-00401-CV

Trial court case number: 1107428

Trial court:               County Civil Court at Law No. 4 of Harris County

        Appellant, Darrius Banks, filed a statement of inability to afford payment of appellate court
costs in the trial court. The appellate record does not indicate that the trial court overruled
appellant’s claim of indigence. See TEX. R. APP. 20.1(b)(1). Appellant’s notice of appeal asserts
that he is presumed indigent. See TEX. R. APP. 20.1(b)(2). Accordingly, appellant may proceed on
appeal without payment of costs. See TEX. R. APP. P. 20.1(b)(1).
        The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without payment of costs. See TEX. R.
APP. P. 20.1(b)(1).
       The court reporter is ORDERED to file the reporter’s record, without cost to appellant,
within 10 days of this order.


       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: July 26, 2018